DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 03/01/2022. Claims 1-15, 17-18, and 21-23 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “analyzing…”  The “analyzing…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …” The “applying” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: internet of things (IoT) devices; monitoring system; network.

Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 2, recites further limitations such as “…comparing the real-time data...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “…selected….”
The claim recites additional elements: sensor data and vehicles.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “…includes…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: received.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as “…includes…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: vehicle device.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as “…includes…generated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: user devices and vehicle device.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “…analyzing…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “analyzing….”  The “analyzing…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …” The “applying” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processor (generic computer and computer functions) and internet of things (IoT) devices.

Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.


Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere  data gathering step. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “…comparing the real-time data...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 10, recites further limitations such as “…selected….”
The claim recites additional elements: sensor data and vehicles.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “analyzing….”  The “analyzing…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …” The “applying” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: a computer-readable storage medium, a processor (generic computer and computer functions), and internet of things (IoT) devices.

Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere a data gathering step. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 15, recites further limitations such as “… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 1, recites further limitations such as “… determining that the first extended rule….; and notifying, in response to the first extended rule…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 21, recites further limitations such as “… driving in a wrong direction…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 23:
Claim 23, which incorporates the rejection of claim 1, recites further limitations such as “… determining that the first extended rule….; and deactivating, in response to the first extended rule…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua).

As to claim 1, Park teaches a computer-implemented method comprising: 
receiving real-time data from one or more internet of things (IoT) devices that are communicatively coupled to a vehicle (paragraphs [0004]… web services platform monitoring….; [0068]…website traffic monitoring system…; [0071], IoT devices 203 may include any of a variety of physical devices, sensors, actuators, electronics, vehicles, home appliances, and/or other items having network connectivity which enable IoT devices 203 to communicate with web services platform 102… automobiles with built-in sensors…; [0075]…devices that provide data to web services platform…OT data may include timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc.)…; [0256]…streaming data received in real-time from IoT devices 203 and/or other data sources (as described with reference to FIG. 14)….); 
analyzing the real-time data by applying one or more event detection rules ( paragraphs [0294], abnormal event timeseries…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…apply the abnormal event detection rules to the event data to determine whether each sample of the event data qualifies as an abnormal event.), wherein the one or more event detection rules indicate a vehicle event occurred in response to being met (paragraphs [0071] and … IoT devices 203 may include any of a variety of physical devices, sensors, actuators, electronics, vehicles…; [0147]-[0149]…the fault detection rules provide criteria that can be evaluated by fault detector 314 to detect faults in the timeseries data. For example, the fault detection rules can define a fault as a data value above or below a threshold value. As another example, the fault detection rules can define a fault as a data value outside a predetermined range of values…); 
determining the one or more event detection rules have not been met (see paragraphs [0147]-[0149]… retrieve the fault detection rules from timeseries storage 214 and can use the fault detection rules to analyze the timeseries data…; [0294]…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…abnormal event value can have a value of "Abnormal" if the event meets the criteria for abnormal events and a value of "Normal" if the event does not meet the criteria for abnormal events…);  
extracting, in response to the one or more event detection rules not being met, contextual data from the real-time data  (see paragraphs [0075] timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc …contextual data…;[0084]…provides contextual information regarding the data point…; [0149]…The fault detection value can indicate whether the corresponding data sample of the data timeseries qualifies as a fault. For example, the fault detection value can have a value of "Fault" if a fault is detected and a value of "Not in Fault" if a fault is not detected in the corresponding data sample of the data timeseries….;wherein using the broadest reasonable interpretation, Examiner interprets “a value of "Not in Fault" if a fault is not detected” as event detection rules not being met). 
However, Park teaches a website traffic monitoring system but fails to explicitly teach a vehicle monitoring system over a network; 
correlating the contextual data with the one or more event detection rules, wherein the contextual data comprises, in part, user specific data; 
generating, in response to the correlating, one or more extended rules incorporating the contextual data; and 
applying the one or more extended rules to the real-time data.  
Ansari teaches a vehicle monitoring system over a network (col. 39, lines 59-67 to col. 40, lines 1-40…. the information may be exchanged between driver monitoring unit 104 and central monitoring system or server 4106 in real-time or at intervals...; col. 41, lines 39-64….driver monitoring system is in data communication with a controller area network (CAN) system (bus) to allow acquisition of certain driver and vehicle operating parameters…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Park to add “monitoring system over a network” to the Park’s system, as taught by Ansari above. The modification would have been obvious because one of ordinary skill would be motivated to provide feedback and recommendations to the driver that can improve safety and reduce accidents, as suggested by Ansari (col. 41, lines 30-38).
However, Park and Ansari fail to explicitly teach:
correlating the contextual data with the one or more event detection rules, wherein the contextual data comprises, in part, user specific data; 
generating, in response to the correlating, one or more extended rules incorporating the contextual data; and 
applying the one or more extended rules to the real-time data.  
Shaashua, in combination with Park and Ansari, teaches: 
correlating the contextual data with the one or more event detection rules (see paragraphs [0036], Fig. 3, IoT integration platform…data correlation module 306..rule execution module 314, and an event track module 316…; [0046]… relevant data including contextual parameters from the data correlation module 306…; [0055], [0079]… in response to the detection of the conditional event at time Ti, the rule execution module 314 may execute multiple shutdown commands to multiple IoT
devices at the user's home address; [0124]), wherein the contextual data comprises, in part, user specific data (paragraphs [0126]-[0127]…generate a derivative record relevant to a user context at a step 708…correlated data records in the data set generated at the step 706). 
generating, in response to the correlating, one or more extended rules incorporating the contextual data (paragraphs [0077]…a trigger-action mechanism responsible for creating ( e.g., the rule generation module 310), storing ( e.g., the rule generation module 310), validating ( e.g., the rule generation module 310), tracking (e.g., event tracking module 316), and activating ( e.g., the rule execution module 314) the interoperable rules…; [0079]…rule generation module 310 may have created a context-based rule of "if user left the house then turn off all in-house devices…"; Fig. 3 elements 308 and 310 ); and 
applying the one or more extended rules to the real-time data (paragraphs [0077]-[0082]…a logical IoT devices rule may be implemented through a natural language indication by "when I leave home, turn off my lights and start my Roomba vacuum cleaner" or "when I finish exercising, then cool down my car…." …The rule execution
module 314 may then execute the context event based rule when the context triggered condition is satisfied…rule generation module 310 may have created a context-based rule of "if user left the house then turn off all in-house devices…"…the data correlation module 306 and the data analysis module 308 can recognize that every morning a user starts the coffee machine, turns on the music, leaves a house, and turns off all lights and thermostat…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Park and Ansari to add “correlation module” to the combination system of Park and Ansari, as taught by Shaashua above. The modification would have been obvious because one of ordinary skill would be motivated to create an integration platform for the Internet of Things ("the technology") that further enhances the integration platform to connect to not only devices, but also other physical entities, such as places and people ("Internet of Everything"), as suggested by Shaashua ([0004]).

As to claim 2, which incorporates the rejection of claim 1, Shaashua, in combination with Park, teaches: 
determining the one or more extended rules have been met (see paragraph [0078] …The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied; and 
performing an action in response to determining that the one or more extended rules have been met (paragraphs [0077]… a logical IoT devices rule may be implemented through a natural language indication by "when I leave home, turn off my lights and start my Roomba vacuum cleaner" or "when I finish exercising, then cool down my car….;  [0078]…The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied..).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Park and Ansari to add “extended rules” to the combination system of Park and Ansari, as taught by Shaashua above. The modification would have been obvious because one of ordinary skill would be motivated to create an integration platform for the Internet of Things ("the technology") that further enhances the integration platform to connect to not only devices, but also other physical entities, such as places and people ("Internet of Everything"), as suggested by Shaashua ([0004]).

Claim 10 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1. Shaashua teaches stored instructions ([0012]…Fig.5).  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claim 11 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 11 is rejected for the same reasons as applied to claim 2 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 1. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

Claim 17 recites substantially the same functionalities recited in claim 2, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 2. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 17 is rejected for the same reasons as applied to claim 2 above.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Neuert (US 2020/0037125 A1, hereinafter referred to as Neuert).

As to claim 3, which incorporates the rejection of claim 2, Park, Ansari and Shaashua fails to explicitly teach wherein the action is selected from the group consisting of: 
deactivating one or more systems of a vehicle; 
activating one or more systems of the vehicle; 
displaying a notification on a vehicle device; and 
sending a notification to the one or more IoT devices.  
However, Neuert, in combination with Park, Ansari and Shaashua, teaches wherein the action is selected from the group consisting of: 
deactivating one or more systems of the vehicle (see Fig. 1. Element 144; paragraph [0056]…deactivated…); 
activating one or more systems of the vehicle (see paragraphs [0044], activities 150 and alerts 152. ..;  [0056]…activated…); 
displaying a notification on a vehicle device (see paragraphs [0044], activities 150 and alerts 152...; [0056]…displayed…); and 
sending a notification to the one or more IoT devices (see paragraphs [0004]…generate alerts or notifications, or to automatically take actions based on triggers or conditions associated with a respective schedule data object…; [0044]….alerts 152 (which can also be referred to as a notification or a message, and which can be used to indicate an error condition; [0128]…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “extended rules” to the combination of system of Park, Ansari and Shaashua, as taught by Neuert  above. The modification would have been obvious because one of ordinary skill would be motivated to have data efficiently processed by computing the devices and the users, as increasing the amounts of data become available, as suggested by Neuert ([0024]).

Claim 12 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3. Shaashua teaches processor ([0012] …Fig.5).  Therefore, claim 12 is rejected for the same reasons as applied to claim 3 above.

Claim 18 recites substantially the same functionalities recited in claim 3, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 3. Shaashua teaches processor (paragraph [0012] …Fig.5).  Therefore, claim 18 is rejected for the same reasons as applied to claim 3 above.

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Hodges (US 2017/0011562 A1, hereinafter referred to as Hodges).

As to claim 4, which incorporates the rejection of claim 2, Park teaches wherein determining the one or more event detection rules have been met but Park, Ansari and Shaashua fail to explicitly teach:
comparing the real-time data to an extended rule data threshold.  
However, Hodges, in combination with Park, Ansari and Shaashua, teaches:
comparing the real-time data to an extended rule data threshold (see paragraphs [0003]-[0005]…compare the first operation value to the first feedback threshold, in response to determining that the first operation value satisfies the first feedback threshold… compare the second operation value to a second feedback threshold… compare the second operation value to a second feedback threshold… comparing the first operation value to a first feedback threshold… comparing the second operation value to a second feedback threshold…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “an extended rule data threshold comparison” to the combination of system of Park, Ansari and Shaashua, as taught by Hodges  above. The modification would have been obvious because one of ordinary skill would be motivated to have a system that provides the feedback about driving performance of the driver of the vehicle to the driver to improve the driver's driving performance, as suggested by Hodges ([0004]).

Claim 13 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Shaashua teaches processor (paragraph [0012] …Fig.5).  Therefore, claim 13 is rejected for the same reasons as applied to claim 4 above.

Claims 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Matus et al. (US 2019/0005412 A1, hereinafter referred to as Matus).

As to claim 5, which incorporates the rejection of claim 1, Park, teaches weather data and vehicle entity.  However, Park, Ansari and Shaashua fail to explicitly teach wherein the contextual data is selected from the group consisting of vehicle sensor data, imaging data, temporal data, vehicle data received from one or more other vehicles, road condition data, and weather data.
Matus, in combination with Park, Ansari and Shaashua, teaches wherein the contextual data is selected from the group consisting of vehicle sensor data, imaging data, user data, driving behavioral data, temporal data, vehicle data received from one or more other vehicles, road condition data, and weather data (see paragraphs [0019]… vehicle sensor data..[0032]… vehicle camera data… data of users…vehicle operation data(e.g., vehicle proximity sensor data; OBD data; vehicle operation data; vehicle camera data; PVA data; fuel data; motion sensor data; etc.), traffic data (e.g., type of vehicular path such as freeway road or local road, which can be correlated with user driving preferences; accident data…environmental data (e.g., weather conditions, which can be correlated with frequency of a particular user to operate a vehicle during such weather conditions; road conditions;; -[0033]…behavioral datasets ( e.g., driving behavior-related data upon which driving behavior profiles can be generated for users and/or user accounts…; [0034]…data at a device used in collecting movement data ( e.g., user smartphone…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “contextual data” to the combination of system of Park, Ansari and Shaashua, as taught by Matus above. The modification would have been obvious because one of ordinary skill would be motivated to improve data accuracy, fill gaps of movement data during a time period, increase confidence levels associated with determining user characteristics and/or initiating user-related actions, and/or perform any suitable operation in relation to the method, as suggested by Matus ([0029]).

As to claim 8, which incorporates the rejection of claim 1, Park, Ansari and Shaashua fail to explicitly teach wherein the contextual data includes imaging data generated by a communicatively coupled camera disposed on the vehicle.  
However, Matus, in combination with Park, Ansari and Shaashua, teaches wherein the contextual data includes imaging data generated by a communicatively coupled camera disposed on the vehicle (see paragraphs [0025] … vehicle camera…; [0032] … vehicle camera data…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “imaging data” to the combination of system of Park, Ansari and Shaashua, as taught by Matus above. The modification would have been obvious because one of ordinary skill would be motivated to improve data accuracy, fill gaps of movement data during a time period, increase confidence levels associated with determining user characteristics and/or initiating user-related actions, and/or perform any suitable operation in relation to the method, as suggested by Matus ([0029]).

Claim 14 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 14 is rejected for the same reasons as applied to claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Matus et al. (US 2019/0005412 A1, hereinafter referred to as Matus), and Mitsui et al. (US 2017/0161386 A1, hereinafter referred to as Mitsui).

As to claim 6, which incorporates the rejection of claim 1, Matus teaches wherein the contextual data includes road condition data and weather data (see paragraphs [0019]… vehicle sensor data..[0032]… environmental data (e.g., weather conditions, which can be correlated with frequency of a particular user to operate a vehicle during such weather conditions; road conditions…).  However, Park, Ansari, Shaashua and Matus fail to explicitly teach wherein the road condition data and the weather data are received from an internet service.  
However, Mitsui, in combination with Park, Ansari, Shaashua and Matus, teaches wherein the contextual data includes road condition data and weather data, wherein the road condition data and the weather data are received from an internet service (paragraphs [0017] …driving condition and environment data may be captured by a smart phone using internet services…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari, Shaashua and Matus to add “contextual data received from an internet service” to the combination of system of Park, Ansari, Shaashua and Matus, as taught by Mitsui above. The modification would have been obvious because one of ordinary skill would be motivated to identify characteristics about a user, and analyze answers received from the client application to identify characteristics about the answers, as suggested by Mitsui ([0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Osotio et al. (US 2018/0101776 A1, hereinafter referred to as Osotio).

As to claim 7, which incorporates the rejection of claim 1, Park, Ansari and Shaashua fails to explicitly teach wherein the contextual data includes biometric data received from one or more user devices communicatively coupled to a vehicle device.  
However, Osotio, in combination with Park, Ansari and Shaashua, teaches wherein the contextual data includes biometric data received from one or more user devices communicatively coupled to a vehicle device (paragraph [0077] … IOT devices, vehicles …. this data includes, but is not limited to, location information, biometric (heart rate, skin temperature, respiration, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “biometric data” to the combination of system of Park, Ansari and Shaashua, as taught by Osotio above. The modification would have been obvious because one of ordinary skill would be motivated to improve a system's ability to extract an emotional state from collected data, as suggested by Osotio ([0044]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Handa et al. (US 2019/0079818 A1, hereinafter referred to as Handa).

As to claim 9, which incorporates the rejection of claim 1, Park teaches wherein determining the one or more event detection rules have not been met.  Ansari teaches the vehicle monitoring system (col. 39, lines 59-67 to col. 40, lines 1-40…. the information may be exchanged between driver monitoring unit 104 and central monitoring system or server 4106 in real-time or at intervals...; col. 41, lines 39-64….driver monitoring system is in data communication with a controller area network (CAN) system (bus) to allow acquisition of certain driver and vehicle operating parameters…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Park to add “monitoring system over a network” to the Park’s system, as taught by Ansari above. The modification would have been obvious because one of ordinary skill would be motivated to provide feedback and recommendations to the driver that can improve safety and reduce accidents, as suggested by Ansari (col. 41, lines 30-38).
However, Park, Ansari and Shaashua fail to explicitly teach:
analyzing a rule execution log relative to the vehicle. 
However, Handa, in combination with Park, Ansari and Shaashua, teaches:
analyzing a rule execution log relative to the vehicle (paragraphs [0098] …log data from the execution of other processes) or a set of rules for determining whether an exception message corresponds to a critical execution event...; [0124] and [0164] … automobile traffic monitoring… real-time events). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “a rule execution log” to the combination of system of Park, Ansari and Shaashua, as taught by Handa above. The modification would have been obvious because one of ordinary skill would be motivated to have a log message system that can improve the performance and efficiency of the components, as suggested by Handa ([0058]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Curtis et al. (US 2017 /0072850 A1, hereinafter referred to as Curtis).
As to claim 21, which incorporates the rejection of claim 1, Curtis, in combination with Park, Ansari and Shaashua, teaches wherein the user specific data includes driving history data and user identification data (paragraphs [0025] ….  user identifier…vehicle notification system with a user account…; [0032] …user identification algorithms….; [0061] …., the user is absolutely identified (e.g., using a unique user identifier) ….), and wherein a first extended rule includes a data threshold for notifying a user of the vehicle event if the user identification data meets the data threshold (paragraphs [0039]-[0040] …an imminent driving event is predicted when a threshold number or percentage of characteristics is met…), the method further comprising:
determining that the first extended rule has been met (paragraphs [0039]-[0040] …an imminent driving event is predicted when a threshold number or percentage of characteristics is met…); and
notifying, in response to the first extended rule being met, the user of the vehicle specific event (paragraphs [0059] …notification event thresholds ( e.g., the threshold probability of an imminent event, above which the user is notified….; [0065] …notification is generated and sent if the vehicle operation and/or external data for an analyzed time period meets a predetermined set of values or scores at least a threshold score (e.g., wherein the imminent driving event is determined parametrically).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “notification” to the combination of system of Park, Ansari and Shaashua, as taught by Curtis above. The modification would have been obvious because one of ordinary skill would be motivated to prevent and reduce the impact of a predicted imminent collision, as suggested by Curtis  ([0052]-[0053]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and Curtis et al. (US 2017 /0072850 A1, hereinafter referred to as Curtis), and Weiss (US 2013/0338914 A1, hereinafter referred to as Weiss).

As to claim 22, which incorporates the rejection of claim 2, Weiss, in combination with Park, Ansari, Shaashua and Curtis teaches 22 wherein the vehicle specific
event is an indication that the user is driving in a wrong direction (paragraph {0019] and [0022] …driving the wrong direction…; [0041] … the wrong side of the road …; [0051] … wrong way along one-way streets…; [0057] and …wrong-way driving).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari, Shaashua and Curtis to add “a driving event in a wrong direction” to the combination of system of Park, Ansari, Shaashua and Curtis, as taught by Weiss above. The modification would have been obvious because one of ordinary skill would be motivated to send a 
warning to a driver so that he can take steps to avoid the hazard, as suggested by Weiss ([0008]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Ansari (US 9,946,262 B2, hereinafter referred to as Ansari), and further in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and White et al. (US 2007 /0239992 Al, hereinafter referred to as White).

As to claim 23, which incorporates the rejection of claim 1, White, in combination with Park, Ansari and Shaashua, teaches wherein the user specific data includes driving history data and biometric data (paragraphs [0114] … information about a person's driving habits (interpreted as driving history data…; [0117]… hand-held biometric identification ; [0119]… third party driving habits…), and wherein a first extended rule includes a biometric data threshold for deactivating one or more systems of a vehicle if the biometric data meets the biometric data threshold (paragraphs [0116]….or disabling
the vehicle or limiting his speed or route…biometrics with substance detection is beneficial since it allows different detection thresholds and responses to be set
for different individuals…; ), the method further comprising:
determining the first extended rule has been met (paragraphs [0245]-[0246] …If the user is not recognized, the system logics disable the vehicle in block 1033. If the user is recognized, the logics start alcohol detection in block 1034…); and 
deactivating, in response to the first extended rule being met, the one or more systems of the vehicle (paragraphs [0006]…disable vehicles if biometric authentication, such as a fingerprint scan, is unsuccessful…;  [0011]…
[0246]-[0247] …If the user is not recognized, the system logics disable the vehicle in block 1033…; [0256]-[0257]…the system override is not on, the system logics move to block 3333 to disable the vehicle…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Ansari and Shaashua to add “biometric data” to the combination of system of Park, Ansari and Shaashua, as taught by White above. The modification would have been obvious because one of ordinary skill would be motivated to have a system controller that operates in response to the authentication output and the level output to selectively restrict use of the vehicle if the operator is not authenticated or the detection output is above a preselected tolerance value, as suggested by White ([0033]).

Response to Applicant’s arguments
Applicant's arguments on file on 03/01/2022 with respect to prior art rejection of claims 1-15, 17, 18, and 21-23 have been considered and are partially moot in view of new ground(s) of rejection.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
Claim Rejections - 35 USC§ 101: Claims 1-20
Argument 
Applicant respectfully asserts that any judicial exception found therein has been
integrated into a practical application for generating (user specific) extended rules from common event detection rules by utilizing extracted user specific data.
For example, the generated extended rule(s ), when met, may inform a user of potentially dangerous vehicle events that may be overlooked when applying common event detection rules generally. Further, Applicant respectfully asserts that the claims do not purport to monopolize any allegedly recited abstract idea found therein. Instead, the claims include numerous limitations that impose a "meaningful limit on the judicial exception, such that the claim(s) is more than a drafting effort designed to  monopolize the judicial exception."

Examiner's response:
Examiner respectfully disagrees.
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application. It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim as a whole merely describes how to “analyzing…;” “determining…;” “extracting…;” "correlating…;” “generating…” and “applying…" These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC§ 103: Claims 1-20
Argument 1
Applicant appears to assert that that these rejections should be withdrawn because the cited references, alone or in combination, fail to teach or suggest each and every limitation of Applicant's amended claims.

Examiner's response:
Examiner respectfully disagrees.  Park et al. (US 2019/0025771 A1), Ansari (US 9,946,262 B2) (new ground(s) of rejection), and Shaashua et al. (US 2015/0019553 A1) teach or suggest each and every limitation of Applicant's amended claims as explained above.

Argument 2
Applicant appears to assert that that Park does not explicitly disclose, "generating, in response to the correlating, one or more extended rules incorporating the contextual data" of amended claim 1.

Examiner's response:
Examiner respectfully disagrees. Shaashua et al. (US 2015/0019553 A1) teach, in paragraph [0036], a data correlation module 306, a rule generation module 310; wherein using the broadest reasonable interpretation, Examiner interprets the combination of the data correlation module 306 and the rule generation module 310 to teach the limitation.

Therefore, Examiner respectfully submits that, Park, Ansari (US 9,946,262 B2) (new ground(s) of rejection), Shaashua, Neuert, Hodges, Matus, Mitsui, Osotio, and Randa, or any combination thereof do teach or suggest the above limitations. Thus, the cited references do teach or suggest each and every limitation of the independent claims 1, 10, and 15, at least as amended.  Accordingly, Examiner maintains the 35 USC §103 rejection of independent claims 1, 10, and 15.

Argument 3
Applicant appears to assert that that Additionally, at least because they depend from and further limit one of amended independent claims 1, 10, and 15, Applicant requests that the 35 USC §103 rejection of claims 2-9, 11-14, 17, and 18 be withdrawn. Further, Applicant requests that the 3 5 USC § 103 rejection of canceled claims 16, 19, and 20 be withdrawn.

Examiner's response:
Examiner respectfully disagrees. No further arguments were presented for dependent claims 2-9, 11-14, 17, and 18.  Therefore, the 35 USC §103 rejection of claims 2-9, 11-14, 17, and 18 are maintained.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122